FILED
                            NOT FOR PUBLICATION                            MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GREGORY LYNN NORWOOD,                            No. 13-15425

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00059-AWI-
                                                 DLB
  v.

JAMES E. TILTON, Director; et al.,               MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       California state prisoner Gregory Lynn Norwood appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging an

Eighth Amendment violation in connection with a four-month denial of outdoor

exercise. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Norwood

failed to raise a genuine dispute of material fact as to whether defendants acted

with deliberate indifference when they restricted inmates’ access to outdoor

exercise in response to an inmate attack on staff and subsequent security concerns.

See Thomas v. Ponder, 611 F.3d 1144, 1150-51, 1155 (9th Cir. 2010) (setting forth

the elements of an Eighth Amendment claim in the context of the deprivation of

outdoor exercise); Norwood v. Vance, 591 F.3d 1062, 1069-70 (9th Cir. 2010)

(prison officials’ decisions must be given deference when they relate to matters of

security).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

       Norwood’s contention concerning defendants’ alleged failure to provide

him with a letter pertaining to the attack is unpersuasive.

      AFFIRMED.




                                           2                                   13-15425